DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9113805. Although the claims at issue are not identical, they are not patentably distinct from each other because: claim 1 of the pending application has the same features as in claim 1 of  US 9113805 (see table below).


Pending Application
US 9113805
Claim 1
A method of monitoring a condition of a plurality of electrodes used in a measurement of a biological signal, the method comprising
Claim 1
A method of monitoring a condition of a plurality of electrodes used in the measurement of a biological signal, the method comprising
applying a first test signal, having a first frequency, to a first electrode of the plurality of electrodes;
during application of the first test signal, applying a second test signal, having a second frequency to a second electrode of the plurality of electrodes, different from the first electrode
applying a plurality of test signals to the plurality of electrodes, wherein applying the plurality of test signals to the plurality of electrodes comprises applying a first test signal having a first frequency to at least one of the plurality of electrodes and concurrently applying a second test signal having a second frequency different from the first frequency to at least one of the plurality of electrodes at a same time during which the first test signal is applied, wherein both the first frequency and the second frequency are below a frequency range associated with the biological signal
receiving a first response signal from the first electrode and in response to the first test signal; 
receiving a second response signal from the second electrode and in response to the second test signal, capturing the biological signal with the first electrode, and while applying the first and second test signals
capturing the biological signal while applying the plurality of test signals and generating an output signal that includes both the measured biological signal and the plurality of test signals; retrieving an output amplitude for each of the plurality of test signals from the output signal, retrieving the output amplitude for each of the plurality of test signals
determining an estimated impedance associated with the first electrode based at least in part on the biological signal, a first output amplitude of the first response signal, and a second output amplitude of the second response signal
determining the output amplitude for the second test signal by measuring a second amplitude of a second signal component of the output signal corresponding to the second frequency; calculating an estimated impedance for each of the plurality of electrodes based on the retrieved output amplitudes of the plurality of test signals; generating a quantitative indication of the condition of the plurality of electrodes based on the calculated estimated impedances for the plurality of electrodes; and providing the quantitative indication of the condition of the plurality of electrodes to a user


Claim 30 of pending application is similar to claim 12 of US 9113805.
Claim 34 of pending application is similar to claim 21 of US 9113805.




Allowable Subject Matter
Claims 1, 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding to claims 1, 30 and 34, the prior arts of record, alone or in combination, do not fairly teach or suggest “applying a first test signal, having a first frequency, to a first electrode of the plurality of electrodes; during application of the first test signal, applying a second test signal, having a second frequency to a second electrode of the plurality of electrodes, different from the first electrode” as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863